  Case 1:20-cv-19377-NLH Document 5 Filed 02/09/21 Page 1 of 2 PageID: 33



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
TERRELLE NELSON,               :
                               :
          Petitioner,          :    Civ. No. 20-19377 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
WARDEN BERGAMI,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Terrelle Nelson
70270-050
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Jane Dattilo, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
970 Broad Street
7th Floor
Newark, NJ 07102

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Terrelle Nelson filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No.

1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on January 8, 2021, see ECF No. 2; and
  Case 1:20-cv-19377-NLH Document 5 Filed 02/09/21 Page 2 of 2 PageID: 34



     WHEREAS, Respondent requests an extension until March 10,

2021 to submit its answer, ECF No. 6,

     THEREFORE, IT IS on this       9th       day of February, 2021

     ORDERED that Respondent’s request for an extension, ECF No.

4, is granted.   The response is due March 10, 2021; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
